Exhibit 10.3

TERM  NOTE

 

$4,500,000

 

June 30, 2004

 

 

Baltimore, Maryland

 

FOR VALUE RECEIVED, TESSCO Technologies Incorporated, a corporation organized
under the laws of the State of Delaware, CARTWRIGHT COMMUNICATIONS COMPANY, a
corporation organized under the laws of the State of Delaware, TESSCO SERVICE
SOLUTIONS, INC., a corporation organized under the laws of the State of
Delaware, TESSCO COMMUNICATIONS INCORPORATED, a corporation organized under the
laws of the State of Delaware, WIRELESS SOLUTIONS INC., a corporation organized
under the laws of the State of Maryland, and TESSCO BUSINESS SERVICES LLC., a
limited liability company organized under the laws of the State of Delaware
(collectively, the “Borrowers”), jointly and severally promise to pay to the
order of SUNTRUST BANK, WACHOVIA BANK, NATIONAL ASSOCIATION, AND THE OTHER
LENDERS FROM TIME TO TIME SIGNATORY TO THE HEREINAFTER DESCRIBED CREDIT
AGREEMENT (collectively, the “Lenders”), in care of Wachovia Bank, National
Association as Administrative Agent pursuant to the Credit Agreement (in such
capacity, the “Agent”) at its place of business as reported in the schedules to
the Credit Agreement, or at such other place as Agent may designate from time to
time in writing, in lawful money of the United States of America and in
immediately available funds, the amount of FOUR MILLION FIVE HUNDRED THOUSAND
DOLLARS AND ZERO CENTS ($4,500,000) or so much thereof as shall be advanced and
remain outstanding pursuant to the Credit Agreement, together with interest on
the balance hereof from time to time, from the date of this Note through and
including the date the entire principal sum hereof has been paid in full, all
upon the following terms and conditions:

 

1.             Credit Agreement.  This Note is issued pursuant to that certain
Credit Agreement dated as even herewith, by and among (a) the Borrowers, (b) the
Lenders, (c) the Agent, as administrative and collateral  agent, and (d)
SunTrust Bank, as arrangement agent (the “Arrangement Agent “).  Capitalized
terms used in this Note and not otherwise defined herein shall have the meaning
ascribed thereto in the Credit Agreement.   This Note is entitled to the benefit
of the Credit Agreement and all of the other Loan Documents referred to therein.

 

2.             Interest Rate.  Subject to the provisions of Sections 4.6(a) and
4.6(b) of the Credit Agreement, except for any period during which an Event of
Default under the Credit Agreement shall have occurred and be continuing, the
unpaid principal balance of this Note shall bear interest at a floating and
fluctuating per annum rate of interest equal at all times to the sum of the
LIBOR Rate plus 1.75%.  If the provisions of Section 4.6(a), or 4.6(b) of the
Credit Agreement shall apply, so long as no Event of Default has occurred and is
then continuing, the unpaid principal balance of this Note shall bear interest
at a floating and fluctuating per annum rate of interest equal at all times to
the sum of the Prime Rate plus 1.75%.

 

Upon the occurrence and during the continuance of an Event of Default, the
unpaid principal balance of this Note shall bear interest at a per annum rate of
interest three percent (3%) in excess of the rate otherwise applicable hereto.

 

--------------------------------------------------------------------------------


 

3.             Repayment.  The Borrowers shall repay the principal of any
interest on this Note as follows:

 

(a)                                            Commencing on August 1, 2004, and
on the first day of each month thereafter until this Note is repaid in full, the
Borrower shall make consecutive monthly payments of  accrued and unpaid
interest.

 

(b)                                           Commencing on August 1, 2004, and
continuing on the same day of each month thereafter, up to and including July 1,
2011, the Borrower shall make eighty-four (84) consecutive monthly payments of
principal. The first eighty-three (83) such payments shall each be in the amount
of $18,750, and the final payment, due on July 1, 20ll shall be in an amount
equal to the unpaid principal balance of this Note.

 

(c)                                            If not sooner paid, the entire
unpaid principal balance of the Loan, and all accrued and unpaid interest
thereon, shall be due and payable on July 1, 2011.

 

4.             Computation of Interest.  Interest shall be computed on the basis
of a 360 day-year and assessed for the actual number of days elapsed. The rate
of interest payable hereunder shall be adjusted daily based on any change in the
Prime Rate, if applicable.

 

5.             Business Days.  If any payment on this Note becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate of interest as
herein provided during such extension.

 

6.             Events of Default and Remedies. Upon the occurrence of an Event
of  Default specified in Sections 11.1(i) or (j) of the Credit Agreement, the
unpaid balance of this Note, together with interest accrued and unpaid thereon,
shall immediately and automatically become due and payable by the Borrowers to
the Agent for the benefit of the Lenders.  Upon the occurrence of any other
Event of Default under the Credit Agreement, or upon the failure of the Borrower
to pay when due in accordance with this Note, the unpaid principal balance of
this Note, or any payment of interest thereon, with the consent of the Required
Lenders, the Agent may, or upon the request of the Required Lenders, the Agent
shall, accelerate the maturity of this Note and declare the unpaid balance of
this Note then outstanding together with interest accrued and unpaid thereon to
be immediately due and payable, then and in that event the entire balance of
this Note then outstanding together with interest accrued and unpaid thereon
shall be jointly and severally immediately due and payable by the Borrowers to
the Agent for the benefit of the Lenders.

 

7.             Waiver of Due Diligence, Etc. The Borrowers waive diligence,
presentment, demand, protest and notice of any kind except for any notice
expressly provided for herein.

 

8.             Prepayment.   Subject to the provisions of the Credit Agreement,
the Borrowers may prepay all or any portion of this Note at any time or from
time to time without premium. All

 

2

--------------------------------------------------------------------------------


 

prepayments shall be applied first to accrued and unpaid interest, fees and
other charges payable in connection with the Loan, then to principal due at
maturity, then to the principal portion of the monthly installments in the
inverse order of their maturity.

 

9.             Late Charge.  If the Borrowers fail to make any payment of
principal, interest, prepayments (except for voluntary prepayments), fees or any
other amount becoming due pursuant to the provisions of the Credit Agreement or
this Note within fifteen days of the date due and payable, the Borrowers shall
pay to the Agent for the benefit of the Lenders, upon demand, a late charge
equal to five percent (5.0%) of the amount of such payment.  Such fifteen-day
period shall not be construed in any way to extend the due date of any such
payment.  Late charges are imposed for the purpose of defraying the Lenders’
expenses incident to the handling of delinquent payments, and are in addition
to, and not in lieu of, the exercise by the Agent or the Lenders of any rights
and remedies hereunder or under applicable laws and any fees and expenses of any
agents or attorneys which the Agent or the Lenders may employ upon the
occurrence of an Event of Default.

 

10.           Manner of Payment.  (a) All payments and prepayments of this Note,
interest thereon and any other amounts payable hereunder shall be paid in lawful
money of the United States of America in immediately available funds during
regular business hours of the Agent at the Agent’s office specified in the
Credit Agreement or at such other place as the Agent may at any time or from
time to time designate in writing to the Borrowers.

 

(b)           The Borrowers have elected to authorize the Agent to effect
payment of sums due under this Note by means of debiting the Borrowers’ account
number 2000013833602.  This authorization shall not affect the obligation of the
Borrowers to pay such sums when due, without notice, if there are insufficient
funds in such account to make such payment in full on the due date thereof, or
if the auto-debit feature is at any time terminated by the Agent.

 

11.           Collection Costs.   If this Note is forwarded to an attorney for
collection after maturity hereof (whether by acceleration, declaration,
extension or otherwise), the Borrowers shall pay to the Agent on demand all
costs and expenses of collection including reasonable attorney’s fees.

 

12.           Continuing Validity.  The fact that there may be no amounts
outstanding hereunder at any particular time shall not affect the continuing
validity of this Note.

 

13.           Remedies Cumulative, Etc. The rights and remedies of the Agent and
the Lenders under this Note, the Credit Agreement and the other Loan Documents
shall be cumulative and concurrent and may be pursued and exercised singularly,
successively or concurrently at the sole discretion of the Agent and the Lenders
and may be exercised as often as the Agent and the Lenders shall deem necessary
or desirable, and the nonexercise by the Agent and the Lenders of any such
rights and remedies in any particular instance shall not in any way constitute a
waiver or release thereof in that or any subsequent instance.

 

14.          Waiver of Jury Trial.  The Borrowers hereby voluntarily and
intentionally waive any right they may have to a trial by jury in any action,
proceeding or litigation

 

3

--------------------------------------------------------------------------------


 

directly or indirectly arising out of, under or in connection with this Note,
the Credit Agreement or any of the other Loan Documents.

 

15.           Governing Law. This Note shall be governed and construed under the
laws of the State of Maryland, and each Borrower hereby irrevocably consents and
submits to the jurisdiction and venue of any state or federal court sitting in
the State of Maryland over any suit, action or judicial proceeding brought to
enforce or construe this Note or arising out of or relating to this Note.

 

{SIGNATURES ON SUCCEEDING PAGE}

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers have caused this Note to be executed in their
names, under their seals and on their behalf by their duly authorized
representatives the day and year first written above.

 

WITNESS/ATTEST:

TESSCO TECHNOLOGIES INCORPORATED

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

CARTWRIGHT COMMUNICATIONS
COMPANY

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

TESSCO SERVICE SOLUTIONS, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

TESSCO COMMUNICATIONS
INCORPORATED

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

WIRELESS SOLUTIONS INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

TESSCO BUSINESS SERVICES LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------